DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 12/21/20 have been entered.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. have been obviated by the amendment and are therefore withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17-19 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Peacock et al. (U.S. 2017/0183955 A1 – “ Peacock”).
	[15]:  Peacock teaches a method (abstract) of providing gas lift in a hydrocarbon well (abstract), wherein the hydrocarbon well includes a lift gas supply conduit [0032] “a lift gas that has been injected into an annulus”), a production conduit ([0034] "production and independently regulate flow ([0112] “the computer program includes instructions for analyzing … to determine how much gas should pass through each valve.”) of a lift gas stream (title “gas lift”) from the lift gas supply conduit ([0032] “a lift gas that has been injected into an annulus”) to the production conduit ([0034] "production tubing"), the method comprising:
providing the lift gas stream to the lift gas supply conduit;
measuring a respective pressure differential ([0045] “measuring pressure”) between the lift gas supply conduit and the production conduit at each electrically actuated gas lift valve assembly in the plurality of electrically actuated gas lift valve assemblies;
selectively opening a selected electrically actuated gas lift valve assembly (205) 
in the plurality of electrically actuated gas lift valve assemblies based, at least in part, on the respective pressure differential measured ([0044] “variation in tubing and casing pressures causes the gas lift valves 205 to open and close … allowing the gas lift to be injected into the production tubing 201”) at the selected electrically actuated gas lift valve assembly;
providing the lift gas stream ([0032] "lift gas … injected ") to the production conduit via the selected electrically actuated gas lift valve assembly;
repeating the measuring ([0007] “measuring over a period of time”; [0008] “measuring key gas lift well parameter data”);
selectively opening another electrically actuated gas lift valve assembly (from the plurality of 205) in the plurality of electrically actuated gas lift valve assemblies based, at 
providing the lift gas stream to the production conduit via the other electrically actuated gas lift valve assembly (from the plurality of 205).

	Claims 15-20 have exactly the same rejection as the one mailed on the Non-Final Office Action mailed on  Sept 21st, 2020 with each element being labeled.  Those elements are not being labeled here again.
[17]:  wherein the selectively opening includes electrically selecting the selected electrically actuated gas lift valve assembly by providing an assembly-specific electric signal ([0063] “signals”; [0033] “electromagnetic radiation”) to the selected electrically actuated gas lift valve assembly (250).

[18]:  calculating an injection rate of the lift gas stream ([0065] “calculated lift gas velocities”) through the selected electrically actuated gas lift valve assembly based, at least in part, on the respective pressure differential ([0061] “variation in casing and/or tubing pressures that causes one or more gas lift valves to open and close in a periodic manner”).

[19]:  adjusting the injection rate ([0065] “injection rate”) of the lift gas stream through the selected electrically actuated gas lift valve assembly to at least one of:
(i)    maintain the injection rate within a target injection rate range [0065] “key well parameters can include one or more of injection rate”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (U.S. 2017/0183955 A1 – “Peacock”) as applied to claim 15 above in view of Schiemann (U.S. 2009/0014672 A1).
Peacock as applied to claim 15 above substantially teaches the invention as claimed and as discussed above.
Peacock in view of Schiemann further teaches:
[16]: the hydrocarbon well includes a controller (Peacock, [0116] "controlled by ... One computer processor"), and further wherein:
 (ii)   determining, with the controller, the selected electrically actuated gas lift valve assembly (205) based, at least in part, on the respective pressure differential ([0061] “variation in casing and/or tubing pressures”) received from each electrically actuated gas lift valve assembly;
Peacock in view of Schiemann (from the following limitations Schiemann provides only the signal and the pressure differential signal) further teaches:
(i) the measuring includes providing a respective differential pressure signal (ibid above claim 6 including obviousness statement) to the controller [0116]  from each 
(iii)   generating, with the controller, a respective valve state signal (ibid claim 6 above signal provided by Schiemann) for the selected electrically actuated gas lift valve assembly;
(iv)   providing the respective valve state signal from the controller to the selected electrically actuated gas lift valve assembly;
wherein the selectively opening the selected electrically actuated gas lift valve assembly is responsive to receipt of the respective valve state signal from the controller;

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 2017/0183955 A1 – “Peacock”) in view of Bankston et al. (U.S. 5,425,425 – “Bankston”).
Peacock substantially teaches the invention as claimed and as discussed above.
[20]:  Peacock does not teach a damaged electrically actuated gas lift valve assembly.
Bankston teaches his method that provides a “broken gas lift valve” (Col. 7: 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Peacok’s invention by adding a damaged gas lift valve as taught by Bankston, comprising
[20]:  an electrically actuated gas lift valve assembly (250) (Bankston) that is damaged (as taught by Bankston) wherein (all the following limitations provided by variation in tubing and casing pressures causes the gas lift valves 205 to open and close … allowing the gas lift to be injected into the production tubing 201”) at the damaged electrically actuated gas lift valve assembly is unavailable (Fig. 3, S305 “calculate lift gas velocity … based on the one or more lift gas loss parameters”), and further wherein the method includes estimating the respective pressure differential between the lift gas supply conduit and the production conduit at the damaged electrically actuated gas lift valve assembly is based, at least in part, on the respective pressure differential between the lift gas supply conduit and the production conduit at each electrically actuated gas lift valve assembly in the plurality of electrically actuated gas lift valve assemblies,
in order to remove the damaged valve and install its equivalent replacement gas lift valve assembly for enhancing downhole operations.

Response to Arguments
Regarding claims 1-14, Applicant’s arguments filed on 12/21/20 are persuasive,  See below Allowable subject matter.
Regarding claims 15-20, in pages 9-11, Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that “The art of record either alone or in combination fails to address these problems”.  Examiner respectfully disagrees.  As noted above in this final rejection, the prior art either alone or combined does teach every element, feature and limitation as recited in each claim (claims 15-20).  Further, the prior art Peacock teaches claims 15 and 17-19 as recited in each claim; 
Claims 15-20 are not in condition for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. C. P./ 
Examiner, Art Unit 3672

/TARA SCHIMPF/Primary Examiner, Art Unit 3672